Title: Thomas Jefferson to George P. Stevenson, 30 October 1817
From: Jefferson, Thomas
To: Stevenson, George Pitt


                    
                        Dear Sir
                        Monticello
Oct. 30. 17.
                    
                    Your’s of the 16th is just now recieved, and I am certainly ready to do any thing I can to  obtain for you the appointment you desire. to so much however of your request as asks letters to the Secretaries of State & War, I must observe that the latter office is at present vacant, & that with the head of the other department the distance produced by antient political differences of opinion, has not as yet been done away by any recommencement of correspondence. but to the President I write willingly, inclosing you the letter, and I have strong hope that if no previous engagement stands in your way, the application for you will be favorably recieved. wishing this sincerely and that your enterprise may fulfill all your wishes, I salute you with affectionate friendship & respect
                    
                        Th: Jefferson
                    
                